Citation Nr: 1519185	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-08 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include depression, nerves, and stress.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for headaches.  

4.  Whether new and material evidence has been received to reopen a claim for service connection for a respiratory disorder, to include bronchitis and sinus problems, and to include as due to asbestos exposure.  

5.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea, previously claimed as an inability to sleep.  

6.  Whether new and material evidence has been received to reopen a claim for service connection for hemorrhoids.  

7.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral blurred vision.  

8.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral foot disorder, to include bone spurs and tendonitis.  

9.  Whether new and material evidence has been received to reopen a claim for service connection for carpal tunnel syndrome.  

10.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disorder, to include arthritis.  

11.  Whether new and material evidence has been received to reopen a claim for service connection for a back disorder, previously claimed as backaches.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to July 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Given the procedural history of the case and the nature of the evidence as it pertains to the claim involving depression, nerves, and stress, the Board has recharacterized the claim as whether new and material evidence has been received to reopen the claims for service connection for an acquired psychiatric disorder, to include depression, nerves, and stress, as reflected on the title page.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS), so is paperless.


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder, hypertension, headaches, and a respiratory disorder was denied in a June 2007 rating decision; the Veteran did not appeal the decision.  

2.  Evidence associated with the claims file since the June 2007 rating decision is either cumulative or redundant of evidence previously considered, or does not relate to an unestablished fact necessary to substantiate the claims for service connection for an acquired psychiatric disorder, hypertension, headaches, and a respiratory disorder.  

3.  Service connection for sleep apnea, hemorrhoids, bilateral blurred vision, a bilateral foot disorder, carpal tunnel syndrome, a bilateral knee disorder, and a back disorder was denied in a June 2007 rating decision; the Veteran did not appeal the decision.  

4.  Evidence associated with the claims file since the June 2007 rating decision is new and raises a reasonable possibility of substantiating the claims of entitlement to service connection for sleep apnea, hemorrhoids, bilateral blurred vision, a bilateral foot disorder, carpal tunnel syndrome, a bilateral knee disorder, and a back disorder.  

5.  The Veteran's sleep apnea is not the result of a disease or injury in active service.  

6.  The Veteran's hemorrhoids are not the result of a disease or injury in active service.  

7.  The Veteran does not have a distinct disability manifested by bilateral blurred vision.  

8.  The Veteran's bilateral foot disorder, to include bone spurs and tendonitis, is not the result of a disease or injury in active service.  

9.  The Veteran does not have a current diagnosis of carpal tunnel syndrome.  

10.  The Veteran's bilateral knee disorder is not the result of a disease or injury in active service and did not manifest within a year of service.  Any current bilateral knee disability, to include degenerative joint disease is not otherwise etiologically related to the Veteran's period of active service.

11.  The Veteran does not have a current diagnosis of a back disorder.  


CONCLUSIONS OF LAW

1.  The June 2007 rating decision that denied entitlement to service connection for an acquired psychiatric disorder, hypertension, headaches, and a respiratory disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302(b), 20.1103 (2014). 
2.  The evidence received since the June 2007 rating decision is not new and material, and the claims for service connection for an acquired psychiatric disorder, hypertension, headaches, and a respiratory disorder are not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The June 2007 rating decision that denied entitlement to service connection for sleep apnea, hemorrhoids, bilateral blurred vision, a bilateral foot disorder, carpal tunnel syndrome, a bilateral knee disorder, and a back disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302(b), 20.1103 (2014). 

4.  The evidence received since the June 2007 rating decision is new and material, and the claims for service connection for sleep apnea, hemorrhoids, bilateral blurred vision, a bilateral foot disorder, carpal tunnel syndrome, a bilateral knee disorder, and a back disorder are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

5.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

6.  The criteria for service connection for hemorrhoids have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

7.  The criteria for service connection for bilateral blurred vision have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

8.  The criteria for service connection for a bilateral foot disorder, to include bone spurs and tendonitis, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

9.  The criteria for service connection for carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

10.  The criteria for service connection for a bilateral knee disorder, to include arthritis, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307. 3.309 (2014).  

11.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with the relevant notice and information in a February 2011 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims. 

The VCAA notice letter also provided information regarding his petition to reopen his claims in February 2011.  The RO has examined the bases for the denials in the prior decision and provided the Veteran notice describing what evidence would be necessary to substantiate those elements required to establish entitlement to service connection that were found insufficient in the previous denials.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  For these reasons, VA has satisfied its duty to notify.  

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing "in-service event, injury or disease" or that a disease manifested either in accordance with presumptive service connection regulations or as a result of a service-connected disability, (3) an indication that the current disability may be related to the in-service event or service-connected disability, and (4) insufficient evidence to decide the case.  McLendon, 20 Vet. App. at 83.  

In cases involving a petition to reopen a previously denied claim, the duty to assist does not require a medical examination or opinion unless new and material evidence has been secured with respect to that claim.  38 C.F.R. § 3.159(c)(4)(iii).  Because new and material evidence has not been submitted to reopen the claims for service connection for an acquired psychiatric disorder, hypertension, headaches and a respiratory disorder, a VA examination or opinion is not required.  See id.  Similarly, as will be explained below, the Veteran has not established that he has current disabilities for his claimed bilateral blurred vision, carpal tunnel syndrome, and back disorder, and there is nothing in the record other than his own lay statements that his sleep apnea, hemorrhoids, a bilateral foot disorder, and a bilateral knee disorder are attributable to his military service.  Therefore, the elements of McLendon have not been met, and VA is not required to provide the Veteran with a VA examination in conjunction with his claims.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014).

II.  The Merits of the New and Material Evidence Claims

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the claimant has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court of Appeals for Veterans Claims (Court) indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284.  

An Acquired Psychiatric Disorder, Hypertension, Headaches, and a Respiratory Disorder

In the June 2007 rating decision, which denied service connection for depression, nerves, and stress; hypertension; headaches; and bronchitis and sinus problems, the evidence of record consisted of the Veteran's service treatment records, private medical records dated March 2006 to February 2007, VA outpatient treatment records from February 1981 to May 2007, a September 2006 formal application for benefits, and a November 2006 personal statement.  

The Veteran asserts that his claimed disorders are attributable to his military service.  He specifically claims that he was exposed to asbestos while decommissioning the U.S.S. Grant, and this exposure caused his current respiratory disorder.  See the September 2006 and November 2006 personal statements.  Service treatment records showed no complaints, treatment, or diagnoses of a psychiatric disorder, hypertension, headaches, and a respiratory disorder.  Post service treatment records beginning in January 1987 note the Veteran's complaints of experiencing headaches.  In March 2003, VA outpatient treatment records revealed treatment for sinus problems, and in December 2003, a VA physician assessed him with chronic sinusitis, allergic rhinitis, and hypertension.  

The RO concluded that while the evidence of record reflected current diagnoses for hypertension, headaches, sinusitis, and rhinitis, there was no evidence showing that these disabilities were incurred in or aggravated during his military service, and therefore, must be denied.  The RO also denied service connection for depression, nerves, and stress because there was no evidence of a current diagnosis for an acquired psychiatric disorder.  The Veteran was properly notified of the June 2007 rating decision in June 2007, but did not enter a notice of disagreement (NOD) within one year of notice of the June 2007 rating decision.  Consequently, that decision became final based on the evidence of record at that time.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Veteran has not presented evidence since the June 2007 rating decision that relates to an unestablished fact necessary to substantiate the claims for service connection for an acquired psychiatric disorder, hypertension, headaches, and a respiratory disorder.  Since the June 2007 rating decision, the pertinent evidence received into the record includes VA outpatient treatment records from February 1981 to October 2014 and a March 2013 personal statement from the Veteran.  

In his March 2013 substantive appeal, the Veteran reported being exposed to asbestos while aboard the U.S.S. Grant during the decommissioning of the ship from November 1972 to June 1973.  See the March 2013 VA Form 9.  The post service treatment records reflect no complaints, treatment, or diagnosis of an acquired psychiatric disorder, to include depression, nerves, and stress.  The same VA outpatient treatment records continue to show complaints, treatment, and diagnoses for hypertension, headaches, and a respiratory disorder.  

The Board notes that the VA outpatient treatment records from February 1981 to May 2007, are all duplicative of records available and reviewed at the time of the June 2007 rating decision.  Therefore, these records cannot be considered new.  

In regards to the remaining VA outpatient treatment records, while the evidence submitted in connection with his claim for an acquired psychiatric disorder is new, it is not material as it does not show that the Veteran has a current diagnosis for the claimed disability that is attributable to his military service.  To the extent to which the submitted evidence demonstrates treatment of current disabilities for his hypertension, headaches, and a respiratory disorder, the claims were not previously denied on the basis of a lack of a current disability.  Evidence that confirms a previously established fact is cumulative.  The submitted treatment records do not document hypertension, headaches, and a respiratory disorder during service or provide a nexus to service.  In other words, the presence of current disabilities for the claimed disabilities was previously of record.  Alone and in connection with evidence previously assembled, this evidence reflecting treatment for the claimed disabilities is duplicative rather than new and material.  38 C.F.R. § 3.156(a).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  Although the Veteran's statements are presumed credible for purposes of determining whether there is new and material evidence sufficient to reopen the claims, his statements provide no 'new' assertions.  Therefore, the additional evidence received since the June 2007 rating decision does not relate to the unestablished facts necessary to substantiate the claims.  

For the reasons and bases set forth above, the Board finds that the evidence received in conjunction with the claims to reopen is not new and material, and does not serve to reopen the claims for service connection for an acquired psychiatric disorder, hypertension, headaches, and a respiratory disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  

Sleep Apnea, Hemorrhoids, Bilateral Blurred Vision, a Bilateral Foot Disorder, Carpal Tunnel Syndrome, a Bilateral Knee Disorder, and a Back Disorder

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen the claims for service connection for sleep apnea, hemorrhoids, bilateral blurred vision, a bilateral foot disorder, carpal tunnel syndrome, a bilateral knee disorder, and a back disorder.  In the June 2007 rating decision, the RO previously denied the claims because service treatment records failed to show any complaints, treatment, or diagnoses for the claimed disorders, and there was no evidence of such disorders being attributable to service.  Additionally, service connection for sleep apnea, hemorrhoids, bilateral blurred vision, and carpal tunnel syndrome were denied because there was no evidence of record indicative of current disabilities.  The Veteran was properly notified of the June 2007 rating decision in June 2007, but did not enter a NOD within one year of notice of the June 2007 rating decision.  Consequently, that decision became final based on the evidence of record at that time.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Since the June 2007 rating decision, the Veteran has stated that his claimed disorders are attributable to his military service.  In his March 2013 substantive appeal, the Veteran stated that his claimed carpal tunnel syndrome and bilateral blurred vision are attributable to his military occupational specialty (MOS) as a personnel clerk.  He explained that the constant typing added stress and strain to his eyes and wrist.  He further added that the claimed arthritis in his knees, back disorder, and tendonitis of the feet are due to the daily walking up and down steps on the ship during his military service.  See the March 2013 VA Form 9.  Post service treatment records also reflect current diagnoses for sleep apnea and hemorrhoids.  

This evidence is new because it has not been previously submitted.  The Veteran is competent to describe observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, the Veteran's lay statements are presumed credible.  See Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Here, the Veteran's statement was not before the Board at the time of the June 2007 denial, and relates to an unestablished fact necessary to substantiate the claims, namely, that his carpal tunnel syndrome, bilateral blurred vision, bilateral knee disorder, back disorder and bilateral foot disorder began in service.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Finally, the VA outpatient treatment records are also material because they reflect current diagnoses for the claimed sleep apnea and hemorrhoids.  Given the foregoing, the Board finds that the newly submitted evidence described above to be both new and material.  Having submitted new and material evidence, the Veteran's claims on appeal are reopened and will be discussed on the merits below.  38 U.S.C.A. § 5108 (West Supp. 2014); 38 C.F.R. § 3.156 (2014).
III.  The Merits of the Service Connection Claims

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.   

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.  Because the Veteran has been diagnosed as having degenerative joint disease of the knees as will be explained below, and arthritis is defined as a chronic disease listed in section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities do apply and the claim may be established with evidence of a chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339.  On the other hand, sleep apnea; hemorrhoids; a bilateral foot disorder, to include bone spurs and tendonitis; and carpal tunnel syndrome are not explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a).  Thus, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) is not for application, and the nexus requirement must be met.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Bilateral Blurred Vision, Carpal Tunnel Syndrome, and a Back Disorder

The Veteran asserts that his disability manifested by blurred vision and carpal tunnel syndrome are attributable to his military service.  As previously mentioned, in his March 2013 substantive appeal, the Veteran stated that his claimed carpal tunnel syndrome and bilateral blurred vision are due to his MOS as a personnel clerk.  He explained that the daily typing added stress and strain to his eyes and wrist.  He further added that his back disorder is due to the daily walking up and down steps on the ship during his military service.  The Veteran contends that service connection is warranted for the bilateral blurred vision, carpal tunnel syndrome, and back disorder.  

As discussed above, one required element for the establishing of service connection is presence of a current disability.  In this appeal, the evidence weighs against a finding that the Veteran has a current disability manifested by bilateral blurred vision and current diagnoses of carpal tunnel syndrome and a back disorder.  Therefore, service connection is not warranted.  See 38 C.F.R. § 3.303 (2014).
A review of the service treatment records is silent for any complaints or treatment for vision problems, carpal tunnel syndrome, and a back disorder.  After discharge from service, post service treatment records show complaints of blurred vision, back spasms, and right hand problems.  See VA outpatient treatment records from July 1989 to July 2008.  

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

In the current appeal, the Board acknowledges that the medical evidence and the Veteran's statements establish that he complains of having blurred vision, carpal tunnel syndrome, and a back disorder.  However, there is no evidence to show that he has been assigned a diagnosis of a separate disability to account for the blurred vision symptom, nor is there evidence of diagnoses for carpal tunnel syndrome and a back disorder.  In the absence of evidence showing a disability manifested by blurred vision and diagnoses of carpal tunnel syndrome and a back disorder, there are no disabilities shown for which service connection may be granted.  Without evidence of current disabilities for the claimed disorders, the Board need not address the other elements of service connection.  

Accordingly, the Board finds that the preponderance of the evidence is against the claims and entitlement to service connection for bilateral blurred vision, carpal tunnel syndrome, and a back disorder must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Sleep Apnea, Hemorrhoids, a Bilateral Knee Disorder, and a Bilateral Foot Disorder

The Veteran contends that service connection is warranted for his sleep apnea, hemorrhoids, bilateral knee disorder, and bilateral foot disorder.  In his March 2013 substantive appeal, the Veteran stated that the arthritis in his knees, back disorder, and tendonitis of the feet are due to the daily walking up and down steps on the ship during his military service.  See the March 2013 VA Form 9.  

In this case, post service treatment records reflect current diagnoses for sleep apnea, hemorrhoids, heel spurs, and degenerative joint disease and osteoarthrosis of the knees.  See VA outpatient treatment records from November 2004 to May 2013.  Thus, the first element of service connection is met.  

The Board finds that the second element of service connection, an in-service event or injury, is not met.  The Veteran's service treatment records reflect no complaints, treatment, or diagnosis of sleep apnea, hemorrhoids, arthritis of the knees, and bone spurs and tendonitis of the feet.  

As indicated above, the Veteran asserts that his bilateral knee disorder, back disorder, and bilateral foot disorder are due to the daily walking up and down steps on the ship during his military service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

The Veteran's statements as to an in-service injury are less probative than the medical evidence of record, to include the Veteran's STRs, which do not reflect an in-service injury to the feet and knees, or signs of sleep apnea and hemorrhoids.  Crucially, the earliest indication of sleep apnea, hemorrhoids, bone spurs and knee problems is in September 2011, January 2012, November 2004, and September 1987, respectively, which is many years following separation from active service.  These lapses in time weigh against the Veteran's assertions.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving a claim).  
Accordingly, the most probative evidence of record is negative for a disease, injury or event in service relating to sleep apnea, hemorrhoids, bone spurs in the feet, and knee problems.  Accordingly, the second element of service connection is not met, and the claims fail on this element alone.  

The Board adds that there is no competent evidence linking the Veteran's claimed disabilities to service.  Initially, regarding arthritis, such was not diagnosed in the knees until 2003, decades after the presumptive period for service connection.  See 38 C.F.R. §§ 3.307, 3.309.  Furthermore, the Board has considered the Veteran's lay contentions that his sleep apnea, hemorrhoids, bone spurs, and knee disorder are related to his military service.  In the instant case, however, the Board finds that although the Veteran is not competent to opine on the initial onset and etiology of his current disabilities, a matter that requires medical expertise.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for sleep apnea, hemorrhoids, a bilateral foot disorder, and a bilateral knee disorder.  Therefore, the benefit of the doubt doctrine is not for application, and the claims are denied.  See 38 C.F.R. § 3.102.  


ORDER

As no new and material evidence has been submitted, the claim for service connection for an acquired psychiatric disorder, to include depression, nerves, and stress, is not reopened.  

As no new and material evidence has been submitted, the claim for service connection for hypertension is not reopened.  

As no new and material evidence has been submitted, the claim for service connection for headaches is not reopened.  

As no new and material evidence has been submitted, the claim for service connection for a respiratory disorder, to include bronchitis and sinus problems, and to include as due to asbestos exposure, is not reopened.  
As new and material evidence sufficient to reopen a claim for service connection for sleep apnea has been presented, the Veteran's petition to reopen the claim is granted.  

As new and material evidence sufficient to reopen a claim for service connection for hemorrhoids has been presented, the Veteran's petition to reopen the claim is granted.  

As new and material evidence sufficient to reopen a claim for service connection for bilateral blurred vision has been presented, the Veteran's petition to reopen the claim is granted.  

As new and material evidence sufficient to reopen a claim for service connection for a bilateral foot disorder, to include bone spurs and tendonitis of the feet, has been presented, the Veteran's petition to reopen the claim is granted.  

As new and material evidence sufficient to reopen a claim for service connection for carpal tunnel syndrome has been presented, the Veteran's petition to reopen the claim is granted.  

As new and material evidence sufficient to reopen a claim for service connection for a bilateral knee disorder, to include arthritis, has been presented, the Veteran's petition to reopen the claim is granted.  

As new and material evidence sufficient to reopen a claim for service connection for a back disorder, previously claimed as backaches, has been presented, the Veteran's petition to reopen the claim is granted.  

Service connection for sleep apnea, previously claimed as an inability to sleep, is denied.  

Service connection for hemorrhoids is denied.  

Service connection for bilateral blurred vision is denied.  
Service connection for a bilateral foot disorder, to include bone spurs and tendonitis, is denied.  

Service connection for carpal tunnel syndrome is denied.  

Service connection for a bilateral knee disorder, to include arthritis, is denied.  

Service connection for a back disorder is denied.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


